     Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


CASEY THOMAS HAVARD                     §                          PETITIONER
                                        §
                                        §
                                        §
v.                                      §        Civil No. 1:20-cv-137-HSO-JCG
                                        §
                                        §
                                        §
BOBBY C. FAIRLEY                        §                        RESPONDENT
Warden                                  §


     ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION [28], GRANTING RESPONDENT’S MOTION [10] TO
 DISMISS, AND DISMISSING PETITIONER’S PETITION [1] FOR HABEAS
              CORPUS RELIEF WITHOUT PREJUDICE

      BEFORE THE COURT are Respondent Bobby C. Fairley’s Motion [10] to

Dismiss and the Report and Recommendation [28] of United States Magistrate

Judge John C. Gargiulo, which recommends granting the Motion [10] to Dismiss

and dismissing Petitioner Casey Thomas Havard’s Petition [1] under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus without prejudice. Petitioner has not objected to

the Report and Recommendation [28], and the time for doing so has passed.

      Having considered the Report and Recommendation [28], the record as a

whole, and relevant legal authority, the Court finds that the Report and

Recommendation [28] should be adopted as the finding of the Court, Respondent

Bobby C. Fairley’s Motion [10] to Dismiss should be granted, and Petitioner Casey

Thomas Havard’s Petition [1] under 28 U.S.C. § 2254 for Writ of Habeas Corpus
     Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 2 of 6




should be dismissed without prejudice for failure to exhaust his available state

court remedies.

                                 I. BACKGROUND

A.    Factual background

      On April 23, 2018, Petitioner Casey Thomas Havard (“Petitioner” or

“Havard”) pled guilty in the Circuit Court of George County, Mississippi (the

“Circuit Court”), to the crimes of possession of a controlled substance and fleeing

while in a vehicle from a law enforcement officer. See Pet. [10-4] at 1-3; Order [10-

5] at 1-2. Petitioner was sentenced to serve eight years in the custody of the

Mississippi Department of Corrections (“MDOC”) on the possession of controlled

substance conviction, with five years to serve and the remaining three years to be

served under post-release supervision. Order [10-5] at 1. Petitioner was sentenced

to a concurrent term of five years on the fleeing conviction, and the Circuit Court

recommended Petitioner to a Recidivism Reduction Program. Id. at 2.

      On November 2, 2018, Petitioner filed a Petition [10-6] for Judicial Review in

the Circuit Court, claiming that he had completed the Recidivism Reduction

Program and asking the Circuit Court to transfer him to a restitution center in

Pascagoula, Mississippi. See Ex. F [10-6]. The Circuit Court did not rule on the

Petition, and on April 26, 2019, Petitioner filed a petition for writ of mandamus in

the Mississippi Supreme Court seeking a ruling. See Ex. G [10-7] at 1-2. The

Mississippi Supreme Court ordered the Circuit Court to respond and on May 9,


                                          2
     Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 3 of 6




2019, the Circuit Court granted the Petition [10-6] and recommended that

Petitioner “be placed in the Recidivism Reduction Program, and [that] the [c]ourt

retained jurisdiction.” See Ex. G [10-7] at 1-2. The Mississippi Supreme Court

then dismissed the petition for mandamus as moot.

      On May 14, 2019, the Circuit Court found that Petitioner had met the

prerequisites for release on probation and ordered that the “remainder of

[Petitioner’s] original sentence previously imposed on April 23, 2018, . . . is hereby

suspended with the exception of time served. The [Petitioner] is hereby placed on

reporting post release supervision for FIVE (5) years.” See Ex. I [10-9] at 1-2.

      While Petitioner was on post-release supervision, he was arrested for felony

fleeing, burglary, and motor vehicle theft. Ex. Q [10-17] at 1. The Circuit Court

revoked Petitioner’s probation and ordered that he serve the remainder of his

suspended sentence in the custody of the MDOC. See Ex. Q [10-17] at 1; Order of

Revocation [10-8].

B.    Procedural history

      On April 9, 2020, Petitioner filed a Petition [1] in this Court under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus “challenging the revocation of [his] probation and

or parole that was suppose [sic] to be probation.” Pet. [1] at 1-15; Resp. to Order [5]

at 1-4. Petitioner asserts that he has exhausted his state court remedies on

grounds that he had already filed a petition for writ of mandamus in the Mississippi

Supreme Court. See Pet. [1] at 1-15. Respondent Warden Bobby C. Fairley


                                           3
        Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 4 of 6




(“Respondent”) filed a Motion to Dismiss [10] contending that Petitioner’s claims are

procedurally barred from federal habeas review, or alternatively, are unexhausted.

Mot. [10] at 1-14. Petitioner filed a Response [13], and Respondent filed a Reply

[20].

        On January 26, 2021, the Magistrate Judge entered a Report and

Recommendation [28] recommending that Respondent’s Motion [10] be granted and

that the Petition [1] be dismissed without prejudice for failure to exhaust state

court remedies under 28 U.S.C. § 2254(b)(1)(A). R. & R. [28] at 6-7. Petitioner has

not filed any objections to the Report and Recommendation [28], and the time for

doing so has passed.

                                  II. DISCUSSION

        Where a party has filed objections to a magistrate judge’s report and

recommendation, the district court is required to “make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also Longmire v. Gust, 921 F.2d

620, 623 (5th Cir. 1991) (party filing written objections is “entitled to a de novo

review by an Article III Judge as to those issues to which an objection is made”).

        However, where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which


                                           4
     Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 5 of 6




objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

         Having conducted the required review, the Court concludes that the Report

and Recommendation [28] is neither clearly erroneous nor contrary to law. The

Court will adopt the Magistrate Judge’s Report and Recommendation [28] as the

opinion of this Court and will grant Respondent’s Motion [10] to Dismiss on grounds

that Petitioner has failed to exhaust his available state court remedies under 28

U.S.C. § 2254(b)(1)(A). As such, the Petition [1] should be dismissed.

                                 III.   CONCLUSION

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [28] of United States Magistrate Judge John C. Gargiulo entered

in this case on January 26, 2021, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondent Bobby

C. Fairley’s Motion [10] to Dismiss is GRANTED.




                                           5
     Case 1:20-cv-00137-HSO-JCG Document 29 Filed 02/17/21 Page 6 of 6




      IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE. A separate judgment will be entered in

accordance with this Order as required by Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 17th day of February, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         6
